Exhibit 10.33




February 14, 2012


Mary L. Dotz
1733 Valpico Drive
San Jose, CA 95124


Dear Mary:
Alpha and Omega Semiconductor, Incorporated (the “Company” or “AOS”) is pleased
to offer you a position as Chief Financial Officer at a salary of $280,000 per
year, payable bi-weekly, effective on March 1, 2012 or the date of commencement
of your employment (the “Commencement Date”). Your target cash incentive for
Fiscal Year 2012 will be 60% of your annual base salary, adjusted based on
actual months of service and subject to achievement on goals set by the Company.
We will recommend to the compensation committee of the board of directors of
Alpha and Omega Semiconductor Limited (“AOS Limited”), the Company’s parent
corporation, that you be granted options (the “Options”) to purchase 150,000
shares of Common Shares pursuant to its 2009 Share Option/Share Issuance Plan
(the “Plan”). If approved, such grant will be made at the next
regularly-scheduled meeting of the Compensation Committee following your
employment commencement date. The Options will vest 20% after the first twelve
months and in monthly increments of 1/60 of the Options over four years
following the first twelve months.
In addition, it is anticipated that you will enter into a retention letter
agreement with the Company (the “Retention Agreement”) with substantially the
same terms and conditions as those set forth in the retention letter agreement
entered into between the Company and the current Chief Financial Officer.
You will report directly to Dr. Mike Chang, Chairman and CEO, and you will
answer on demand to the Audit Committee of the Board of Directors of the
Company.
We will also offer you our standard benefit package that are offered to our
full-time staff, including health, dental, vision, and life insurance benefits.
The Company asks that you complete the enclosed Directors and Officers
Questionnaire immediately upon acceptance of this offer and the Employee
Confidential Information and Inventions Assignment Agreement on or prior to the
Commencement Date. In part, this Agreement requests that a departing employee
refrain from using or disclosing the Company’s Confidential Information (as
defined in this Agreement) in any manner that may be detrimental to or conflict
with the business interests of the Company. This Agreement does not prevent a
former employee from using his or her general knowledge and experience—no matter
when or how gained—in any new field or position. If you have any questions about
this Agreement, please let me know.

#PageNum#



--------------------------------------------------------------------------------


We hope that you and the Company will find mutual satisfaction with your
employment. All of us at Alpha and Omega Semiconductor are very excited about
you joining our team and look forward to a beneficial and fruitful relationship.
Nevertheless, your employment with the Company shall remain at will. You have
the right to terminate your employment at any time, with or without cause or
notice, and the Company reserves for itself an equal right. Nothing in this
letter is intended to modify this at-will employment relationship.
This offer is contingent upon the successful completion of a background check
which we will conduct upon your acceptance of this offer. For purposes of
federal immigration law, you will be required to provide the Company documentary
evidence of your identity and eligibility for employment in the United States.
Such documentation must be provided to us within three business days of your
date of hire, or your employment relationship will be terminated. By signing
below you warrant and represent that you have full power and authority to accept
this offer and you can perform your job duties at the Company without breaching
any agreement between you and any of your former employers or any other parties.
This letter agreement, the Employee Confidential Information and Inventions
Assignment Agreement and the Retention Agreement together contain the entire
agreement with respect to your employment and supersede any prior or
contemporaneous representations or agreements. The terms of this offer may only
be changed by written agreement, although the Company may from time to time, in
its sole discretion, adjust the salaries and benefits paid to you and its other
employees, as well as reporting relationships, job titles and responsibilities.
Should you have any questions with regard to any of the items indicated above,
please call me. Kindly indicate your consent to this agreement by signing and
returning a copy of this letter and, as appropriate, a completed “Employee
Confidential Information and Inventions Agreement” to AOS by 9AM, February 15,
2012.
Very truly yours,


Alpha and Omega Semiconductor Incorporated


/s/ Mike Chang 2/14/2012    
Mike Chang, Chief Executive officer


/s/ Howard Bailey    
Howard Bailey, Chairman of the Board Audit Committee



#PageNum#



--------------------------------------------------------------------------------




ACCEPTED AND AGREED:


/s/ Mary Dotz Feb. 15, 2012    
Mary Dotz



#PageNum#

